Luke, J.
This is the third appearance of this case in this court. See Bivins v. Tucker, 41 Ga. App. 771 (154 S. E. 820), 42 Ga. App. 254 (155 S. E. 532). Upon the principles there ruled, and previously ruled in Tallent v. Crim, 19 Ga. App. 16 (90 S. E. 742), the petition as finally amended was properly dismissed on general demurrer.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.

Dowling & Dowling, for plaintiff.
P. Q. Bryan, Marlin L-. Bivins, for defendant.